Order, Supreme Court, New York County (Carol Arber, J.), entered May 31, 1991, denying defendant’s motion for an order deeming a prior motion by plaintiff for summary judgment abandoned, and which granted the cross-motion by plaintiff for an extension of time in which to settle an order pursuant to a memorandum *310decision of the same court (David Edwards, Jr., J.), dated November 28,1989, unanimously affirmed, without costs.
The predecessor IAS Judge rendered a decision granting in part plaintiff’s motion for summary judgment. For some five months thereafter, neither party settled an order. Plaintiff explained that it had expected its adversary to react to the order by serving a new notice to cure without the procedural defect that was the basis for the partial grant of summary judgment, and also pointed out that neither party had solely prevailed. In the circumstances, we find no abuse of discretion by the IAS Court in granting plaintiff the relief requested (see, Madigan v Klumpp, 173 AD2d 593). Concur — Sullivan, J. P., Milonas, Ross, Asch and Kassal, JJ.